Title: Abigail Adams Smith to Cotton Tufts, 16 January 1787
From: Adams, Abigail (daughter of JA and AA)
To: Tufts, Cotton


     
      Sir
      Grosvenor Square London Jany 16 1787
     
     By a Letter to my Mother from you, I Learnt that you had in your Possession the Letters and Picture which I requested you to take the Charge of. I now must once more trouble you upon the Subject, and request the favour of you, to address the Picture to Miss Margaret Smith at Jamaica on Long-Island New York, and forward it by some safe Conveyance, under Cover to Mr. Daniel Mc.Cormick No 39 Wall Street New York.
     All the Letters I will request you Sir to Burn with your own Hands, after which I hope you will receive no further trouble on the Subject.
     
      With much respect I am Sir your Humbl servt
      A Smith
     
    